Citation Nr: 1736890	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  08-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for diabetes.

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a high blood pressure.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to an effective date earlier than October 7, 2014, for the grant of service connection for bilateral hearing loss.

8.  Entitlement to an effective date earlier than October 7, 2014, for the grant of service connection for tinnitus.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a bilateral eye disability.

11.  Entitlement to service connection for depression.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1978 and from February 1982 to February 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2007, February 2016 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims for entitlement to service connection for a bilateral eye disability and a TDIU were before the Board in July 2016 and were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's representative also submitted a motion to withdraw as the Veteran's representative in August 2017.  However, the undersigned is denying the motion, as good cause was not presented based on 38 C.F.R. § 20.608(b)(2).

The issues of entitlement to service connection for a left knee disability, bilateral eye disability and depression, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2014 Board decision denied service connection for a lumbar spine disability.

2.  Evidence added to the record since the August 2014 Board decision is cumulative or redundant of the evidence at the time of the prior final denial of the claim and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a lumbar spine disability.

3.  A November 2007 rating decision denied service connection for diabetes; an appeal of the decision was not perfected.

4.  Evidence added to the record since the November 2007 rating decision is cumulative or redundant of the evidence at the time of the prior final denial of the claim and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for diabetes.

5.  A June 2001 rating decision denied service connection for a sleep apnea; an appeal of the decision was not perfected.

6.  Evidence added to the record since the June 2001 rating decision is cumulative or redundant of the evidence at the time of the prior final denial of the claim and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for sleep apnea.

7.  The Veteran's high blood pressure or hypertension did not have its onset during and is otherwise not related to service.

8.  The Veteran's bilateral hearing loss is manifested by no worse than an auditory acuity level I in both ears.

9.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code (DC) 6260.

10.  On October 7, 2014, the Veteran filed claims of service connection for hearing loss and tinnitus.


CONCLUSIONS OF LAW


1.  The August 2014 Board decision, which denied service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria to reopen the claim of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The November 2007 rating decision, which denied service connection for diabetes, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

4.  The criteria to reopen the claim of service connection for diabetes have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The June 2001 rating decision, which denied service connection for sleep apnea, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

6.  The criteria to reopen the claim of service connection for sleep apnea have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85 DC 6100 (2016).

9.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, DC 6260 (2016).

10.  The criteria for entitlement to an effective date earlier than October 7, 2014, for the grant of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

11.  The criteria for entitlement to an effective date earlier than October 7, 2014, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Claims to Reopen

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." 24 Vet. App. 110, 120-21 (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).



1.  Back

By way of background, the Veteran initially filed a claim for service connection for a back disability in August 2006.  His claim was denied in a November 2007 rating decision as the Veteran's service records contained no complaints or treatment for the condition and a back disability was not shown as related to service.  The Veteran filed a November 2007 notice of disagreement (NOD) which was followed by an August 2008 statement of the case (SOC).  The Veteran then filed an August 2008 substantive appeal.

Thereafter, the claim was before the Board in February 2011 where it was remanded for further development.  The RO then issued December 2013 and February 2014 supplemental statements of the case (SSOC).  The claim came before the Board again in August 2014 and was denied.  The Board determined there was no competent and credible evidence of record linking the Veteran's lumbar disability to his active service.  The decision was final when mailed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Subsequent to the August 2014 Board decision, the Veteran filed an October 2014 claim to reopen.  The claim was then denied in a March 2016 rating decision and subsequently in a January 2017 SOC.  Evidence pertaining to the Veteran's back claim received since the August 2014 Board decision includes VA treatment records.  A November 2015 VA treatment record indicated lumbar pain, as well as January 2016 and September 2016 VA treatment records.

The Board finds this evidence is new because it was not previously before agency decisionmakers at the time of the August 2014 Board decision.  However, the Board finds that the newly-submitted evidence is not material because it is cumulative and redundant of the evidence previously before the Board.

The new VAQ treatment records do not indicate that a current back disability had its onset during or is otherwise related to service.  The new records simply indicate lumbar pain; however, they do not provide support for a nexus between a current back disability and service.

Therefore, the Board finds that the evidence received with regard to the Veteran's back claim, since the August 2014 Board decision, is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim.  It does not establish a nexus between service and a current back disorder.  38 C.F.R. § 3.156 (a).  As the additional evidence submitted is not new and material, even when considering the low bar in Shade, reopening the Veteran's claim of service connection for a back disorder is not warranted.

Accordingly, the Board finds that the evidence received subsequent to the August 2014 Board decision is not new and material, and does not serve to reopen the Veteran's claim of service connection for diabetes.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

2.  Diabetes Mellitus

The Veteran filed a claim for diabetes in June 2007.  The RO denied the claim in a November 2007 rating decision.  The RO denied the claim as the evidence at the time of the decision did not indicate the Veteran's diagnosed diabetes was incurred in or caused by service.  Further, the RO found the Veteran's diabetes was not manifested to a compensable degree within one year after military discharge.  The Veteran did not file an NOD with that rating decision within one year.

The evidence of record with regard to the diabetes claim, at the time of the November 2007 rating decision, were the Veteran's service treatment records, an October 2007 VA examination and the Veteran's VA treatment records through March 2006.  This evidence did not demonstrate the Veteran's diabetes was related to service or that the condition manifested within one year of separation from service.

Evidence relating to the claim of service connection for diabetes received since the November 2007 rating decision that is new consists of VA treatment records which show the Veteran has been diagnosed with diabetes and receives treatment for such.  A November 2015 VA treatment record indicated the Veteran has type II diabetes and an August 2016 VA treatment record indicated the Veteran continued to receive treatment for the condition.

The VA treatment records demonstrating the Veteran receives treatment for diabetes are new, as they were not before agency decisionmakers at the time of the November 2007 rating decision.  However, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156 (a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen requires material evidence to meet the low bar for reopening a claim.  The record presently lacks sufficient evidence demonstrating that the Veteran's diabetes was related to service or manifested to a compensable degree within one year of service.

Accordingly, the Board finds that the evidence received subsequent to the November 2007 rating decision is not new and material, and does not serve to reopen the Veteran's claim of service connection for diabetes.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

3. Sleep Apnea

The Veteran filed a March 2001 claim for sleep apnea which was denied by the RO in a June 2001 rating decision.  The RO denied the claim as the evidence did not support that the condition occurred in or was otherwise caused by service.  The Veteran did not file an NOD within one year of the rating decision.

The evidence of record at the time of the June 2001 rating decision, were the Veteran's service treatment records and also treatment records from the VA Medical Center from February 2000 through March 2001.  This evidence did not demonstrate the Veteran's sleep apnea occurred during or was related to service.

Evidence relating to the claim of service connection for sleep apnea received since the June 2001 rating decision consists of VA and private treatment records which show the Veteran continues to receive treatment for his sleep apnea.  A January 2007 private treatment record indicated the Veteran's past medical history is significant for sleep apnea, including use of a CPAP machine.  Further, VA treatment records indicated ongoing sleep apnea, including from June 2008, April 2011, January 2016 and August 2016.  Additionally, a December 2016 VA treatment record noted sleep apnea and that the Veteran uses a CPAP machine.

These VA treatment records showing treatment for sleep apnea are new, as they were not before agency decisionmakers at the time of the June 2001 rating decision.  However, they are not material within the meaning of 38 C.F.R. § 3.156 (a) because they do not relate to an unestablished fact necessary to substantiate the sleep apnea claim and do not raise a reasonable possibility of substantiating the claim.  A claim to reopen requires material evidence to meet the low bar for reopening a claim.  The record presently lacks sufficient evidence demonstrating that the Veteran's sleep apnea had its onset during or was otherwise related to service.

Accordingly, the Board finds that the evidence received subsequent to the June 2001 rating decision is not new and material, and does not serve to reopen the Veteran's claim of service connection for sleep apnea.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

B.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

High Blood Pressure or Hypertension

Certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303 (b) is available for specific chronic diseases, including hypertension, listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under VA regulation, hypertension must be confirmed by blood pressure readings taken two or more times on each of at least three different days.  For purposes of this section, the term hypertension means the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1).

The Veteran's service treatment records are silent for complaints, treatment, or diagnosis of hypertension; however several blood pressure readings were taken.  The Veteran's May 1975 enlistment examination indicated a blood pressure reading of 136/70, somewhat elevated.  The July 1978 examination indicated a reading of 114/72.  A June 1985 service record noted a reading of 114/84.  An August 1985 record indicated a reading of 130/90 and significantly, the January 1986 separation examination indicated readings of 118/76, 120/74 and 124/76.  There were no indications during service of high blood pressure or hypertension.

The Board notes there are several VA treatment records which noted blood pressure readings; however, there is no competent evidence to support any of the Veteran's elevated blood pressure readings or hypertension had their onset during service.  An April 2013 VA treatment record indicated blood pressure of 143/84.  Further, a November 2013 reading indicated 126/73; a February 2014 reading indicated 138/89; a September 2014 reading noted 109/74; a September 2015 reading indicated 134/81; a March 2016 reading was 131/85; an August 2016 reading was 125/77; and a January 2017 reading was 146/89.  Additionally, the Board notes a December 2016 VA treatment record noted hypertension.

Based on the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for hypertension and the claim must be denied.  The evidence supports that there was no diagnosis or treatment for high blood pressure or hypertension during service, despite several blood pressure readings noted.  The evidence supports a slightly elevated blood pressure reading upon entrance into service, noted as 136/70 in the May 1975 enlistment examination; however, there were no other elevated reading from service.  38 C.F.R. § 4.104, DC 7101.  Further, the separation examination more than ten years after entrance into service, noted readings of 118/76, 120/74 and 124/76.  Additionally, no competent evidence was submitted subsequent to service to support the Veteran has hypertension which had its onset during service.

As noted, the Board finds the evidence weighs against the in-service element required for service connection.  Although the Veteran was not provided a VA examination or opinion, the Board finds that one is not necessary in this case to make a decision on the claim.  The evidence does not establish that the Veteran suffered from or received treatment for high blood pressure or hypertension during service.  Several in-service blood pressure readings of record are contrary to this.  Further, no other competent evidence was received suggesting that such condition may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent the Veteran contends he has hypertension which had its onset during service, the Board notes that he is a lay person.  As a lay person, the Veteran has not shown that he has specialized training sufficient to render such an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In sum, the Board finds the preponderance of the evidence weighs against the finding of service connection for high blood pressure or hypertension.  Therefore, the benefit of the doubt rule is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

C.  Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3.

Hearing Loss and Tinnitus

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b) (2016).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Following the Veteran's October 2014 claim for hearing loss and tinnitus, the RO issued the February 2016 rating decision in which it granted service connection for hearing loss and a noncompensable rating, as well as service connection for tinnitus and a 10 percent rating.

The Veteran was afforded a December 2014 VA audiological examination.  The Board notes that, in addition to the December 2014 VA examination, the RO obtained additional VA opinions in December 2015 and January 2016 to verify the initial service connection claims.

In December 2014, puretone threshold measurements, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
25
40
45
92
LEFT
20
20
35
45
50
92

The average puretone threshold was 32.5 in the right ear, rounded to 33, and 38 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 92 percent in both ears.  The audiometric results correspond to Level I in both ears.  See 38 C.F.R. § 4.85.  These numeric designations result in the assignment of a noncompensable evaluation under DC 6100.

Additionally, during the December 2014 VA examination, the Veteran reported recurrent tinnitus with an onset during service.  She stated the Veteran's service treatment records were not available to her at that time and thus, she could not render an opinion without resort to speculation.

Thereafter, a January 2016 VA opinion indicated the Veteran's audiological examination (December 2014) revealed a hearing loss disability and the hearing loss is at least as likely as not related to in-service noise exposure.  She further noted the onset of the Veteran's tinnitus was during service.

To summarize, based on the evidence during the period of the appeal, the Veteran's audiological testing from December 2014 does not support findings that would warrant more than the initially assigned zero percent (noncompensable) rating.  In applying the rating criteria to the audiological test results, no increased rating in excess of noncompensable is warranted.

Additionally, ten percent is the maximum schedular rating available for tinnitus.  See 38 C.F.R. § 4.87, DC 6260.  Because there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's interpretation of regulations that one 10 percent rating is warranted for tinnitus); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, even after resolving all reasonable doubt in the Veteran's favor, the preponderance of the evidence is against the claim for entitlement to a higher (compensable) rating for bilateral hearing loss.  Further, DC 6260 specifically prohibits a schedular evaluation in excess of a single 10 percent rating for tinnitus.  38 U.S.CA. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


D.  Earlier Effective Dates for Hearing Loss and Tinnitus

The Veteran seeks earlier effective dates for the grant of service connection for hearing loss and tinnitus.  The claims were granted in the February 2016 rating decision with an effective date of October 7, 2014.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400.

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.

As noted, the Veteran served on active duty from September 1975 to August 1978 and from February 1982 to February 1986.  Entitlement to service connection likely arose earlier than the established effective date as the Veteran had hearing loss and tinnitus determined to be related to service.  However, the case turns on the date of receipt of the Veteran's claims as the effective date is the later of these two aspects of the claims.  Additionally, as the Veteran did not file a claim by February 1987, the effective date cannot be made the day following separation from service.

The Veteran's formal claim for hearing loss and tinnitus was received on October 7, 2014.  There is no evidence of receipt of a claim, either formal or informal, for hearing loss and tinnitus prior to October 7, 2014.  Further, no competent evidence has been submitted suggesting an earlier date of claim than October 7, 2014.

Therefore, an earlier effective date is not warranted by the preponderance of the evidence.  First, the record is absent any written communication related to hearing loss or tinnitus prior to the October 7, 2014 claim.  The Board notes, however, that a July 2013 VA treatment record indicated "Pain, Right Hearing Aid."  However, just because medical treatment for hearing loss may be found earlier than October 7, 2014, the mere presence of medical treatment does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").

In sum, the Board finds that the October 7, 2014 claim of service connection which included hearing loss and tinnitus is the earliest correspondence that meets the criteria for a claim of service connection for hearing loss and tinnitus.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than October 7, 2014 for the grant of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disability; the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetes; the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for sleep apnea; the appeal is denied.

Service connection for high blood pressure or hypertension is denied.

A higher (compensable) rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An effective date earlier than October 7, 2014, for the grant of service connection for hearing loss is denied.

An effective date earlier than October 7, 2014, for the grant of service connection for tinnitus is denied.


REMAND

The remaining three service connection claims, for the left knee, eyes and depression, are remanded for further development, as well as the claim for entitlement to a TDIU.

Left Knee

The Veteran claimed entitlement to service connection for a left knee condition in October 2014.

A May 1983 service treatment record indicated the Veteran's left knee may have been slightly hyperextended.  No other service treatment records indicated complaints or treatment for the left knee, including the January 1986 separation examination.

The Veteran receives treatment through the VA for his left knee.  The Board notes a September 2007 VA record indicated the Veteran reported left knee pain and burning since 1989, including a worsening the last 7-8 months.  Thereafter, a January 2014 VA treatment record indicated chronic left knee pain.

The Veteran was also afforded a VA examination in November 2015 for his knees, which addressed the Veteran's service-connected right knee disability.  The examiner also indicated upon testing, the Veteran's left knee is normal; however, no etiology opinion was provided by the examiner with regard to the left knee.

There is evidence of in-service left knee complaints and reports by the Veteran of pain and burning in his left knee since shortly after service.  As he has not yet been afforded a VA examination to determine the nature and etiology of any left knee condition, such an examination should be scheduled on remand.  McLendon at 79.

Bilateral Eye Disability

The Veteran's claim for entitlement to service connection for a bilateral eye disability was remanded by the Board in August 2014.  The Board determined that the prior March 2011 VA examiner did not provide an etiological opinion, as he found there was no current eye disability.  The Board noted there had been prior diagnoses of eye disabilities, including an October 2007 VA examination which indicated evidence of early cataracts, as well as other VA treatment records from 2007 which reflected diagnoses of cataracts and other eye disorders.  Thus, the Board requested an addendum opinion so an etiology for the eye disorders could be provided.

An addendum opinion was provided in November 2015.  The examiner stated the condition claimed is less likely than not proximately due to or a result of the Veteran's service-connected conditions.  While the examiner provided an opinion with regard to secondary service connection, the Board found in July 2016 that the opinion did not address direct service connection.  As such, another VA addendum opinion was requested by the Board to address direct service connection.

Thereafter, a January 2017 VA examination report was obtained.  The examiner indicated diagnoses of "Eye disability related to documented eye strain in service w tearing a near" and "Mylination of the nerve fiber without loss of vision or visual fields."  She indicated the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She stated the Optic Nerve Drusen OU was unrelated to service.  She further noted the OU was unrelated and not incurred in service.  She reported mylination of the nerve fiber was diagnosed in service but does not cause loss of vision or visual field.  She stated "Eye disability related to documented eye strain in service w tearing a near incurred in service but related to refractive error."

The Board finds another addendum opinion is required with regard to the etiology of the eye disabilities.  The January 2017 opinion is unclear overall and appears to be contradictory in its rationale.  While the examiner concluded the condition claimed was less likely than not related to service, she also indicated the eye disability was related to the documented eye strain from service.  The examiner did not provide an adequate rationale clearly explaining the etiology of any eye disabilities.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, in order to comply with the Board's July 2016 remand, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Depression

The Veteran claims entitlement to service connection for depression in his October 2014 claim.  An August 1982 service treatment record indicated the Veteran had requested a mental health consultation as he was having trouble dealing with marital problems.  He was diagnosed with depression.  A later psychiatric note also in August 1982 indicated adjustment disorder with depressed mood, which was acute and mild in severity.  It indicated the condition was manifested by depression with the stressor being marital problems.  No impairment was noted and his condition improved.

The Veteran was afforded a March 2015 VA examination in which he was diagnosed with panic disorder.  Psychiatric symptoms included anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood and difficulty adapting to stressful circumstances.  The examiner concluded that after review of the file, the Veteran meets the criteria for panic disorder.  She noted his panic disorder is less likely than not the result of service.

Thereafter, a December 2015 addendum opinion was obtained from the examiner which indicated that her conclusion remained that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event of illness.  She reported no service treatment records for mental health treatment were found, including the January 1986 separation examination, and that the Veteran had denied any psychiatric problem.

The Board finds an addendum psychiatric opinion is required from the examiner to determine the etiology of the diagnosed panic disorder.  The December 2015 VA opinion is not sufficient to adjudicate the claim.  The examiner indicated there was no mental health treatment in service, including during the separation examination from January 1986.  However, as noted above, in August 1982 mental health treatment was sought by the Veteran.  The August 1982 service treatment records indicated the Veteran had requested a mental health consultation and he was diagnosed with depression and adjustment disorder.  Thus, the examiner misstated the facts and an addendum opinion is required to determine if the current psychiatric disorder had its onset in service, including the August 1982 psychiatric treatment.  Barr at 312.

With regard to the Veteran's claim for entitlement to a TDIU, the Board finds that any decision with regard to the present service connection claims on remand may affect the claim for a TDIU.  Thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the TDIU claim will also be remanded.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from January 2017.

2. Thereafter, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of any current left knee conditions.  The entire claims file should be reviewed by the examiner.

The examiner is to provide a diagnosis or diagnoses for any of the Veteran's left knee conditions.  For any given diagnosis, a thorough explanation should be provided.

The examiner is then to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability had its onset during, or is otherwise related to service.  The examiner should address the Veteran's May 1983 in-service left knee complaint.

A complete rationale must be provided for the requested opinions.

3. Obtain an addendum opinion from the examiner who conducted the January 2017 VA eye examination.  If that examiner is not available, then the opinion may be provided by any appropriate professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination must be scheduled.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability is related to his active service.

The examiner should discuss the in-service eye complaints.  The opinion must include a complete rationale for all opinions expressed, including clear references made to the record.

4. Obtain an addendum opinion from the examiner who conducted the March 2015 VA psychiatric examination and provided the December 2015 addendum opinion.  If that examiner is not available, then the opinion may be provided by any appropriate professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination must be scheduled.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric disorder had its onset during or is otherwise related to service.

The examiner should discuss the in-service psychiatric treatment from August 1982, including symptoms of depression and adjustment disorder.

The examination report must include a complete rationale for all opinions expressed, including references made to the record.

5. Finally, readjudicate the appeal, including the issue of entitlement to a TDIU.  If the full benefits sought with regard to any claim remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


